Name: Commission Regulation (EC) NoÃ 1546/2006 of 4 October 2006 amending Regulation (EC) NoÃ 622/2003 laying down measures for the implementation of the common basic standards on aviation security Text with EEA relevance
 Type: Regulation
 Subject Matter: technology and technical regulations;  criminal law;  air and space transport;  European Union law;  transport policy
 Date Published: nan

 17.10.2006 EN Official Journal of the European Union L 286/6 COMMISSION REGULATION (EC) No 1546/2006 of 4 October 2006 amending Regulation (EC) No 622/2003 laying down measures for the implementation of the common basic standards on aviation security (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2320/2002 of the European Parliament and the Council of 16 December 2002 establishing common rules in the field of civil aviation security (1), and in particular Article 4(2) thereof, Whereas: (1) The Commission is required, by virtue of Regulation (EC) No 2320/2002, when necessary, to adopt measures for the implementation of common basic standards for aviation security throughout the Community. Commission Regulation (EC) No 622/2003 of 4 April 2003 laying down measures for the implementation of the common basic standards on aviation security (2) was the first act laying down such measures. (2) There is a need for measures to make the common basic standards more precise, in particular to address the increased risk of liquid explosives being introduced onto aircraft. These measures should be reviewed every six months in the light of technical developments, operational implications at airports and the impact on passengers. (3) In accordance with Regulation (EC) No 2320/2002 and in order to prevent acts of unlawful interference, the measures laid down in the Annex to Regulation (EC) No 622/2003 should be secret and should not be published. The same rule necessarily applies to any amending act. Notwithstanding this, passengers shall be clearly informed of rules relating to items prohibited from carriage on aircraft. (4) Regulation (EC) No 622/2003 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 622/2003 is amended as set out in the Annex to this Regulation. Article 3 of that Regulation shall apply as regards the confidential nature of this Annex. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 2006. For the Commission Jacques BARROT Vice-President (1) OJ L 355, 30.12.2002, p. 1. Regulation as amended by Regulation (EC) No 849/2004 (OJ L 158, 30.4.2004, p. 1). (2) OJ L 89, 5.4.2003, p. 9. Regulation as last amended by Regulation (EC) No 240/2006 (OJ L 40, 11.2.2006, p. 3). ANNEX In accordance with Article 1 the annex is secret and shall not be published in the Official Journal of the European Union.